L       ‘.

                ,




                                The Attorney          General of Texas
                                               February 19, 1982

MARK WHITE
Attorney General


                               Honorable Roy Blake, Chairman          Opinion No. M'Q-444
Supreme Court Building
                               Senate Committee on Administration
P. 0. Box 12546
Austin. TX. 7671% 2549
                               Texas State Senate                     Re:   Construction of Senate
5121475-2501                   G-27-J. State Capitol                  Bill No. 150 relating to the
Telex 910/674-1367             Austin, Texas   78711                  disposition and    amount of
Telecopier   51214754266                                              motor   vehicle   registration
                                                                      fees
WJ7 Main St.. Suite 1400
Dallas. TX. 752014709          Dear Senator Blake:
21417428944
                                    You have asked for an interpretation of Senate Bill No. 150
                               enacted by the Sixty-seventh Legislature. Acts 1981, 67th Leg., ch.
4624 Alberta Ave.. Suite 160
El Paso. TX. 79305.2793
                               203, at 473.     Section 1 of this bill amends article 6675a-10,
91515333464                    V.T.C.S., a statute allocating motor vehicle license and certificate
                               of title fees between the county that collects them and the State
                               Department of Highways and Public Transportation.
1220 Dallas Ave., Suite 202
Hous,on. TX. 770026966
713’6-
                                    The unamended version of article 6675a-10 provides that the
                               county tax collector shall deposit in the County Road and Bridge Fund
                               one hundred percent of each week's collections until the amount
806 Broadway. Suite 312        retained for the current calendar year shall have reached a total sum
l.ubtock. TX. 79401.3479
                               of $50,000. Thereafter, he shall deposit fifty percent of each'week's
8061747.5236
                               collections until the amount retained by the county reaches $175.000.
                               All collections made in excess of these amounts are remitted to the
4309 N. Tenth. Suite S         Highway Department.
McAllen. TX. 76501.1665
512i662-4547                        The amendment, which becomes effective on July 1, 1982, provides
                               that one hundred percent of the fees collected shall be deposited in
200 Main Plaza. Suite 400      the County Road and Bridge Fund until the amount deposited for the
San Antonio. TX. 76205.2797    current calendar year has reached the sum of $50,000 plus $350 for
512l2254191                    each mile of county road, not to exceed 500 miles, maintained by the
                               county. A county that collects the maximum under the amended version
An Equal Opportunity/
                               may retain  one hundred percent of fees up to a total of $225,000.
Allirmative Action Employer    Thereafter. it may retain 50 percent of fees collected until an
                               additional $125,000 is deposited to the County Road and Bridge Fund.

                                    Since the law will change in mid-year, you wish to know how much
                               in fees the larger counties will be allowed to retain for the 1982
                               calendar year.

                                    In our opinion, a county with at least 500 miles of county-
                               maintained road will be eligible to retain a maximum of $350.000 for
                               the entire 1982 calendar year. Each county   including a county that



                                                      P. 1531
Hounrablc Roy 8Jakc - Page 2                                             _-   .
                                (nw-444)




has already collected the maximum of $175,000 will on July 1. 1982,
become subject to the following provision:

                  (a) On Monday of each week each County Tax
            Collector shall deposit in the County Depository
            of his County to the credit of the County Road and
            Bridge Fund an amount equal to one hundred per
            cent (100%) of net collections made hereunder
            during the preceding week until the amount so
            deposited for the current calendar year shall have
            reached a total sum of Fifty Thousand Dollars
            ($50,000) plus Three Hundred and Fifty Dollars
            ($350) for each mile of county road, not to exceed
            five hundred (509) miles, maintained by the County
            according to the latest data available from the
            state    Department   of   Highways   and   Public
            Transportation.

Acts 1981. 67th Leg.. ch. 203. at 4i5 (to be codified at V.T.C.S. art.
6675a-10). If a county has not yet retained the maximum authorized by
this provision, it may again retain 100 percent of fees collected
until it reaches that maximum. This maximum for counties with at
least 500 miles of county-maintained road is, as already noted,
$225,000.

     Thereafter, subsection    (b) of article 6675-10, V.T.C.S.
authorizes the tax collector to deposit 50 percent of fee collections
in the Road and Bridge Fund until an additional $125,000 has been
deposited. Subsection (c) provides as follows: "After depositing the
amounts provided by Subsections (a) and (b) of this section, he shall
make no further deposits to the credit of said Fund during that
calendar year." (Emphasis added). V.T.C.S. art. 6675-10(c).

     Subsection (c) places a ceiling on the fees retainable by the
county for each calendar year. We find nothing in the statute which
excepts collections in the 1982 calendar year from that limitation.

                               SUMMARY

                 Article 6675a-10, V.T.C.S.. as amended by
            Senate Bill No. 150, will authorize a county with
            at least 500 miles of county maintained road to
            deposit in its road and bridge fund a maximum of
            $350,000 of motor vehicle license and title fees
            collected in the 1982 calendar year.




                                           MARK      WHITE
                                           Attorney General of Texas




                                 p. 1532
1       .




    .       :




                Honorable Roy Blake - Page 3    (Hw-444)




                JOHN W. FAINTER, JR.
                First Assistant Attorney General

                RICHARD E. GRAY III
                Executive Assistant Attorney General

                Prepared by Susan L. Garrison
                Assistant Attorney General

                APPROVED:
                OPINION COMMITTEE

                Susan L. Garrison, Chairman
                Jon Bible
                Rick Gilpln
                Jim Hoellinger
                Bruce Youngblood